 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                               NORTHERN DISTRICT OF CALIFORNIA
 8
 9
       UNITED STATES OF AMERICA,                    Case No. CR-19-00585-LHK-01
10
11                Plaintiff,                        ORDER FOR REIMBURSEMENT OF
                                                    COST OF COURT-APPOINTED
12                   vs.                            COUNSEL AND CJA
13                                                  CONTRIBUTION ORDER

14     DEANE LEO CROW,
15             Defendant
16
17
            DEANE LEO CROW is a defendant in this criminal matter. The Court has found
18
19   Defendant eligible for appointment of counsel under the Criminal Justice Act, 18 U.S.C.

20   Section 3006(A), and has further found that Defendant is financially able to make partial
21
     payment for the representation,
22
            IT IS HEREBY ORDERED:
23
            Defendant will pay $250.00 (two hundred and fifty dollars) per month towards the
24
25   cost of representation beginning January 10, 2020, and the same day each month

26   thereafter, until the case is concluded or until further order of Court.
27
28
              The check shall be made payable to “Clerk, United States District Court” and be
1
2    mailed to: United States District Court, Attn: Clerk’s Office, Room 2112, 280 S. First

3    Street, San Jose, CA, 95113; the above case number should be written on the memo line
4
     of the check.
5
              When the case is concluded, the Court will hold a hearing to determine whether
6
7    Defendant will be required to reimburse the Court for additional costs of the court-

8    appointed legal representation herein.
9             IT IS SO ORDERED.
10
     Dated:     12/5/19
11
                                                   ________________________
12                                                 Hon. Susan van Keulen
13                                                 United States Magistrate Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                                      United States v. XXXXXX, CR
